Citation Nr: 0914944	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  06-18 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1969 to 
November 1976 and from December 4, 1990 to May 10, 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of a 
Department of Veterans Affairs (VA), Regional Office (RO), 
which, in pertinent part, denied the above claim.

In December 2008, the Board remanded this case for additional 
development.  The file has now been returned to the Board for 
further consideration.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, 
residuals of a right ankle injury, at least in part, are 
manifested as a result of his period of active service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a right 
ankle injury have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the Veteran.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including arthritis, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A.    § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his current right ankle disability 
was incurred in service.  He asserts that he was treated for 
multiple right ankle sprains during service, including a 
right ankle sprain requiring hospitalization.

Service treatment records, submitted by the Veteran and dated 
in August 1971, indicate that the Veteran twisted his ankle 
while playing softball, and was treated for a ligamentous 
injury to the right ankle on two additional occasions in 
August 1971 and on two occasions in September 1971.  The 
balance of the Veteran's available service treatment records 
are silent for any complaint, treatment, or diagnosis of a 
right ankle injury.

Subsequent to the Veteran's second period of active service, 
in July 1992, there is evidence of treatment for a right 
ankle injury.  The Veteran sought emergency treatment 
following a fall from approximately 20 feet from a ladder 
while working as a tree surgeon.  The physician reported that 
the Veteran's prior medical history was non-contributory.

VA treatment records dated from September 2006 to July 2008 
indicate that the Veteran reported chronic ankle pain, in 
conjunction with chronic knee pain, for which the Veteran 
received substantial treatment.  During one instance of 
treatment, the Veteran related his chronic ankle pain to 
injuries he sustained in service.  It does not appear that 
the Veteran reported his 1992 ankle dislocation to VA 
treatment providers.  The Veteran's VA treatment records, 
with the exception of the below-described February 2009 
examination, are silent for any treatment or diagnosis as to 
the Veteran's right ankle.

Upon VA examination in February 2009, the Veteran reported 
that he incurred three right ankle sprains while 
participating in physical training in service.  The Veteran 
reported that one ankle sprain was severe enough to require a 
cast and hospitalization.  The examiner noted that the 
Veteran's private treatment records revealed that in 1992 the 
Veteran incurred a severe dislocation of the talar-navicular 
joint of the right ankle when he fell 20 feet from a ladder, 
requiring hospitalization, a closed reduction procedure, and 
a short-leg casting.  The Veteran reported that he has had 
progressively worse symptoms since that time.  The diagnosis 
was internal derangement and degenerative arthritis of the 
right ankle.  The examiner opined that the Veteran's in-
service ankle injury did not result in any significant 
disability, and that such injury did not contribute the most 
significant amount to his current ankle disability.  The 
examiner also opined that the majority of the Veteran's 
current ankle disability was due to the 1992 ankle injury.

At the time of the February 2009 VA examination, the examiner 
did not opine as to the relationship, without consideration 
of the 1992 fall, between the Veteran's 1971 in-service right 
ankle injury and his current right ankle disability.  The 
examiner did, however, opine that the Veteran's 1971 in-
service right ankle injury did not result in any significant 
disability, and that such injury did not contribute the most 
significant amount to his current ankle disability.  Thus, in 
making the above-described statement, the examiner 
essentially opined that the Veteran's 1971 in-service ankle 
injury contributed at least a certain amount, or in part, to 
his current ankle disability.  The examiner's statement 
suggests that some component of the Veteran's current right 
ankle disability was due to the in-service injury.  
Therefore, the Board finds that this opinion, coupled with 
the Veteran's in-service reports or and treatment for a right 
ankle injury, provides an adequate basis to find that the 
current residuals of a right ankle injury are, at least in 
part, related to service.

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion.  However, under the benefit of the doubt 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the Veteran 
shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 
52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994). 

As such, and with the resolution of all reasonable doubt in 
the Veteran's favor, the Board concludes that service 
connection is warranted for residuals of a right ankle 
injury.


ORDER

Service connection for a right ankle injury is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


